


Exhibit 10.1






SECOND AMENDMENT
TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
30, 2014 and is entered into by and among CNO FINANCIAL GROUP, INC., a Delaware
corporation (the “Company”), JPMORGAN CHASE BANK, N.A., (“JPM”), as Agent
(“Agent”), the Required Lenders signatory hereto, and, solely for purposes of
Section IV hereof, the SUBSIDIARY GUARANTORS listed on the signature pages
hereto, and is made with reference to that certain CREDIT AGREEMENT, dated as of
September 28, 2012 (as amended by that First Amendment to Credit Agreement,
dated as of May 20, 2013, and as amended through the date hereof, the “Credit
Agreement”), by and among the Company, the Required Lenders, and the Agent.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement after giving effect to this
Amendment.
RECITALS
WHEREAS, the Company has requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and
WHEREAS, subject to certain conditions set forth herein, the Lenders party
hereto are willing to agree to such amendment relating to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO CREDIT AGREEMENT



1.1
Amendments to Section 1.01: Definitions.



(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition:


“CLIC Sale” means the sale of all of the equity interests of Conseco Life
Insurance Company by CDOC, Inc. to Wilton Reassurance Company, pursuant to that
certain Stock Purchase Agreement, dated as of March 2, 2014, by and between the
Company and Wilton Reassurance Company, as in effect on the date hereof, subject
to such changes, amendments, waivers and other modifications thereto which are
not materially adverse to the Agent or the Lenders; provided that such sale is
consummated no later than November 5, 2014.
1.2
Amendments to Section 7.03: Disposition of Assets.



Section 7.03(n) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(n) the Designated Asset Sale and the CLIC Sale; and”
SECTION II.
CONDITIONS TO EFFECTIVENESS



This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):



--------------------------------------------------------------------------------






A. Execution. The Agent shall have received a counterpart signature page of this
Amendment duly executed by each of the Company, each Guarantor, the Required
Lenders and the Agent.


B. Fees. The Agent shall have received, for benefit of each Lender that has
executed and delivered its signature page to this Amendment on or prior to 4:00
p.m. (New York time) on May 28, 2014, a non-refundable fee in immediately
available funds, in an amount equal to 0.05% of the aggregate outstanding
principal amount of Term Loans and Revolving Exposure held by such Lender
immediately prior to the Second Amendment Effective Date. The Agent and the
Arrangers shall have received all fees and other amounts due and payable on or
prior to the Second Amendment Effective Date, including, to the extent invoiced,
reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder or any other Loan Document.


C. Necessary Consents. The Company shall have obtained all material governmental
authorizations and third party approvals (or arrangements reasonably
satisfactory to the Agent in lieu of such approvals) necessary in connection
with the transactions contemplated by this Amendment, in each case except for
such authorizations and approvals as would not be reasonably likely to have a
Material Adverse Effect.


SECTION III.
REPRESENTATIONS AND WARRANTIES



In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, the Company represents and
warrants to each Lender party hereto that the following statements are true and
correct in all material respects:
A. Corporate Power and Authority. The transactions contemplated to be carried
out hereby by the Company and each Obligor are within each of their respective
corporate or other organizational powers. The transactions contemplated to be
carried out hereby by the Company and each Obligor (including the execution,
delivery and performance by the Company and each Obligor of this Amendment and
the Credit Agreement as amended by this Amendment (the “Amended Agreement”))
have been duly authorized by all necessary corporate or other organizational
action of the Company and such Obligor, and do not and will not (a) contravene
the terms of any of the Company’s and any of the Obligor‘s Organization
Documents; (b) conflict with or result in any breach or contravention of, or
result in or require the creation of any Lien (other than the Transaction Liens
and the Liens securing the Senior Secured Notes) under, any document evidencing
any material Contractual Obligation to which the Company or any Obligor is a
party; or (c) violate any Requirement of Law or any order, injunction, writ or
decree of any Governmental Authority to which the Company, any Obligor or any of
their property is subject, except to the extent that such violations, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


B. Government Consents. No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the transactions contemplated to be carried out
hereby by the Company and each Obligor (including the execution, delivery or
performance by, or enforcement against, the Company and each Obligor of each
Loan Document to which it is a party), except such as have been obtained and are
in full force and effect.


C. Binding Effect. This Amendment has been duly executed and delivered by the
Company and each other Obligor party hereto and constitutes a legal, valid and
binding obligation of the Company or such Obligor, as the case may be, in each
case enforceable against the Company or such Obligor, as the case may be, in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.


D. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article 5 of the Amended Agreement
are and will be true and



2

--------------------------------------------------------------------------------




correct in all material respects on and as of the Second Amendment Effective
Date (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as of such earlier date).


E. Absence of Default. No Default or Event of Default has occurred and is
continuing as of the Second Amendment Effective Date or immediately after giving
effect to the transactions contemplated by this Amendment.


SECTION IV.
ACKNOWLEDGMENT AND CONSENT



Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which is a party (in each case as such terms are defined in
the applicable Loan Document).
Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Loan Documents to which it is a party
or otherwise bound are true and correct in all material respects on and as of
the Second Amendment Effective Date (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as of such earlier date).
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
SECTION V.
MISCELLANEOUS



A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.


(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement



3

--------------------------------------------------------------------------------




as amended by this Amendment. It is understood and agreed that this Amendment is
a Loan Document.


(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.


(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.


B. Release of Liens. In accordance with Section 7.03 of the Credit Agreement and
upon consummation of the CLIC Sale, the Lenders hereby authorize the Agent to
automatically release its Lien on all of the Capital Stock and assets of Conseco
Life Insurance Company and deliver to the Company, upon the Company’s request
and at the Company’s expense, such documentation as necessary to evidence the
release of the Agent’s security interests in the Capital Stock and assets of
Conseco Life Insurance Company, including terminations of Uniform Commercial
Code financing statements, the return of stock certificates and the release of
Conseco Life Insurance Company in its entirety from all of its obligations under
the Loan Documents; provided that the Company shall have provided to the Agent
such certificates evidencing compliance with the Loan Documents as the Agent
shall reasonably request.


C. Headings. The captions and headings of this Amendment are for convenience of
reference only and shall not affect the interpretation of this Amendment.


D. Severability; Applicable Law; Waiver of Jury Trial. This Amendment shall be
construed in accordance with and governed by the law of the State of New York.
Section 10.13 (Severability) of the Credit Agreement, Section 10.15 (Governing
Law; Jurisdiction; Consent to Service of Process of the Credit Agreement and
Section 10.16 (WAIVER OF JURY TRIAL) of the Credit Agreement shall apply mutatis
mutandis to this Amendment as if fully set forth herein.


E. Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument. Delivery of an executed counterpart of this Amendment
by facsimile transmission or other electronic transmission (e.g., “.pdf” or
“.tif”) shall be effective as delivery of an original executed counterpart
hereof.


F. Entire Agreement. This Amendment, together with any engagement documents and
any separate agreements with respect to fees payable to financial institutions
in connection herewith, embodies the entire agreement and understanding among
the Company, the Required Lenders and the Agent and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.




[Remainder of this page intentionally left blank.]







4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






COMPANY:
 
CNO FINANCIAL GROUP, INC.
 
 
 
By:
/s/ Erik M. Helding
 
 
 
Name: Erik M. Helding
 
 
 
Title: Senior Vice President,
 
 
 
Treasury and Investor Relations

                    














































































[CNO Financial Group, Inc. - Signature Page to Second Amendment]





--------------------------------------------------------------------------------






GUARANTORS :                     
 
CNO SERVICES, LLC
 
 
 
By:
/s/ Erik M. Helding
 
 
 
Name: Erik M. Helding
 
 
 
Title: Senior Vice President,
 
 
 
  Treasury and Investor Relations



 
AMERICAN LIFE AND CASUALTY
 
 
 
MARKETING DIVISION CO.
 
 
CDOC, INC.
 
 
CNO MANAGEMENT SERVICES
 
 
 
COMPANY
 
 
40|86 ADVISORS, INC.
 
 
40|86 MORTGAGE CAPITAL, INC.
 
 
K.F. AGENCY, INC.
 
PERFORMANCE MATTERS
 
 
 
ASSOCIATES OF TEXAS, INC.
 
 
 
 
By:
/s/ Erik M. Helding
 
 
 
Name: Erik M. Helding
 
 
 
Title: Senior Vice President and Treasurer
 
 
 
 







    
                        

    






































[CNO Financial Group, Inc. - Signature Page to Second Amendment]





--------------------------------------------------------------------------------








Required Lender signature pages on file with the Agent and the Company.





--------------------------------------------------------------------------------








ACKNOWLEDGED AND ACCEPTED:                    


JPMORGAN CHASE BANK, N.A.,
as Agent




 
By:
/s/ Melvin Jackson
 
 
Authorized Signatory
 
 
Melvin Jackson
 
 
Executive Director

































































[CNO Financial Group, Inc. - Signature Page to Second Amendment]



